Exhibit 10.8

AMERICAN OUTDOOR BRANDS, INC.

2020 INCENTIVE COMPENSATION PLAN



--------------------------------------------------------------------------------

AMERICAN OUTDOOR BRANDS, INC.

2020 INCENTIVE COMPENSATION PLAN

 

1.

  Purpose      1  

2.

  Definitions      1  

3.

  Administration.      6  

4.

  Shares Subject to Plan.      7  

5.

  Eligibility      9  

6.

  Specific Terms of Awards.      9  

7.

  Certain Provisions Applicable to Awards.      16  

8.

  Reserved.      18  

9.

  Change in Control.      18  

10.

  General Provisions.      20  



--------------------------------------------------------------------------------

AMERICAN OUTDOOR BRANDS, INC.

2020 INCENTIVE COMPENSATION PLAN

1. Purpose. The purpose of this AMERICAN OUTDOOR BRANDS, INC. 2020 INCENTIVE
COMPENSATION PLAN (the “Plan”) is to assist the Company and its Related Entities
(as each such terms hereinafter defined) in attracting, motivating, retaining
and rewarding high-quality executives and other employees, officers, directors,
consultants and other persons who provide services to the Company or its Related
Entities by enabling such persons to acquire or increase a proprietary interest
in the Company in order to strengthen the mutuality of interests between such
persons and the Company’s shareholders, and providing such persons with
performance incentives to expend their maximum efforts in the creation of
shareholder value.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof and
elsewhere herein.

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Share granted as a bonus or in lieu of another
Award, Dividend Equivalent, Other Stock-Based Award or Performance Award,
together with any other right or interest relating to Shares or other property
(including cash), granted to a Participant under the Plan.

(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.

(c) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the Participant’s
estate.

(d) “Beneficial Owner” and “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 under the Exchange Act and any successor to
such Rule.

(e) “Board” means the Company’s Board of Directors.

(f) “Cause” shall, with respect to any Participant, have the meaning specified
in the Award Agreement. In the absence of any definition in the Award Agreement,
“Cause” shall have the equivalent meaning or the same meaning as “cause,” “good
cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Related Entity or any severance plan or agreement covering the
Participant. In the absence of any such agreement, plan or any such definition
in such agreement or plan, such term shall mean (i) the failure by the
Participant to perform, in a reasonable manner, his or her duties as assigned by
the Company or a Related Entity, (ii) any violation or breach by the Participant
of his or her employment, consulting or other similar agreement with the Company
or a Related Entity, if any, (iii) any violation or breach by the



--------------------------------------------------------------------------------

Participant of any non-competition, non-solicitation, non-disclosure and/or
other similar agreement with the Company or a Related Entity, (iv) any act by
the Participant of dishonesty or bad faith with respect to the Company or a
Related Entity, (v) use of alcohol, drugs or other similar substances in a
manner that adversely affects the Participant’s work performance, or (vi) the
commission by the Participant of any act, misdemeanor, or crime reflecting
unfavorably upon the Participant or the Company or any Related Entity. The good
faith determination by the Committee of whether the Participant’s Continuous
Service was terminated by the Company for “Cause” shall be final and binding for
all purposes hereunder.

(g) “Change in Control” means a Change in Control as defined in Section 9(b) of
the Plan.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(i) “Committee” means the Compensation Committee of the Board or a subcommittee
thereof appointed by the Compensation Committee to act as the Committee under
this Plan; provided, however, that if the Board fails to designate a
Compensation Committee or if there are no longer any members on the Compensation
Committee so designated by the Board, or for any other reason determined by the
Board, then the Board shall serve as the Committee. While it is intended that
the Committee shall consist of at least two directors, each of whom shall be
(i) a “non-employee director” within the meaning of Rule 16b-3 (or any successor
rule) under the Exchange Act, unless administration of the Plan by “non-employee
directors” is not then required in order for exemptions under Rule 16b-3 to
apply to transactions under the Plan, and (ii) “Independent”, the failure of the
Committee to be so comprised shall not invalidate any Award that otherwise
satisfies the terms of the Plan.

(j) “Company” means American Outdoor Brands, Inc., a Delaware corporation, and
any successor thereto.

(k) “Consultant” means any consultant or advisor who provides services to the
Company or any Related Entity, so long as (i) such person renders bona fide
services that are not in connection with the offer and sale of the Company’s
securities in a capital-raising transaction, (ii) such person does not directly
or indirectly promote or maintain a market for the Company’s securities, and
(iii) the identity of such person would not preclude the Company from offering
or selling securities to such person pursuant to the Plan in reliance on either
the exemption from registration provided by Rule 701 under the Securities Act of
1933 or, if the Company is required to file reports pursuant to Section 13 or
15(d) of the Exchange Act, registration on a Form S-8 Registration Statement
under the Securities Act of 1933.

(l) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider. Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider, or
(iii) any change in status as long as the individual remains in the service of
the Company or a Related Entity in any capacity of Employee, Director,
Consultant or other service provider (except as otherwise provided in the Award
Agreement). An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

2



--------------------------------------------------------------------------------

(m) “Director” means a member of the Board or the board of directors of any
Related Entity.

(n) “Disability” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, and in the case of any Option that is an Incentive Stock Option, if
and to the extent required in order for the Option to satisfy the requirements
of Section 422 of the Code, “disability” means a permanent and total disability
(within the meaning of Section 22(e) of the Code), as determined by a medical
doctor satisfactory to the Committee.

(o) “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g) hereof, to receive cash, Shares, other Awards or other property
equal in value to dividends paid with respect to a specified number of Shares,
or other periodic payments.

(p) “Effective Date” means the effective date of the Plan, which shall be
August 21, 2020.

(q) “Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity. The
foregoing notwithstanding, only Employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options. An Employee on leave of
absence may, in the discretion of the Committee, be considered as still in the
employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.

(r) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity, or is a prospective employee of
the Company or any Related Entity (conditioned upon and effective not earlier
than, such person becoming an employee of the Company or any Related Entity).
The payment of a director’s fee by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(t) “Fair Market Value” means the fair market value of Shares, Awards or other
property on the date as of which the value is being determined, as determined by
the Committee, or under procedures established by the Committee, subject to the
following:

(i) If, on such date, the Shares are listed on a national or regional securities
exchange or market system, the Fair Market Value of a Share shall be the closing
price of a Share (or the mean of the closing bid and asked prices of a Share if
the Share is so quoted instead) as quoted on the Nasdaq National Market, The
Nasdaq Small Cap Market or such other national or regional securities exchange
or market system constituting the primary market for the Share, as reported in
The Wall Street Journal or such other source as the Company deems

 

3



--------------------------------------------------------------------------------

reliable. If the relevant date does not fall on a day on which the Share has
traded on such securities exchange or market system, the date on which the Fair
Market Value shall be established shall be the last day on which the Share was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Board, in its discretion.

(ii) If, on such date, the Share are not listed on a national or regional
securities exchange or market system, the Fair Market Value of a Share shall be
as determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse.

(u) “Good Reason” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Good Reason” shall have the equivalent meaning or the same meaning
as “good reason,” “Adverse Change in Control Effect,” or “for good reason,” as
applicable, set forth in any employment, consulting or other agreement for the
performance of services between the Participant and the Company or a Related
Entity or any severance agreement or plan covering the Participant. In the
absence of any such agreement or plan or any such definition in such agreement
or plan, such term shall mean the uncured occurrence of any of the following
events without the Participant’s written consent: (i) the Company in any
material respect reduces the Participant’s duties, authority, or base
compensation, or (ii) the Participant is required to relocate more than fifty
(50) miles from the Participant’s then current geographic location at which the
Participant performs services for the Company or a Related Entity. For purposes
of this Plan, Good Reason shall be deemed to exist only if the Company or a
Related Entity does not cure the circumstances giving rise to the Good Reason
within sixty (60) days from the date the Participant delivers a written notice
describing the circumstances giving rise to the Good Reason. Such notice must be
received by the Company or its successor within thirty (30) days of the date on
which the Participant becomes aware of the occurrence of such condition.

(v) “Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

(w) “Independent”, when referring to either members of the Board or members of
the Committee, shall have the same meaning as used in the rules of the Listing
Market.

(x) “Incumbent Director” means an Incumbent Director as defined in
Section 9(b)(i) hereof.

(y) “Listing Market” means the Nasdaq Stock Market or any other national
securities exchange on which any securities of the Company are listed for
trading, and if not listed for trading, by the rules of the Nasdaq Stock Market.

(z) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.

(aa) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.

 

4



--------------------------------------------------------------------------------

(bb) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.

(cc) “Parent” means any corporation (other than the Company), whether now or
hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing 50% or more of the combined voting power of all classes of
stock in one of the other corporations in the chain.

(dd) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(ee) “Performance Award” means any Award granted pursuant to Section 6(h)
hereof.

(ff) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

(gg) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(hh) “Related Entity” means any Parent or Subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by the Committee in which the Company, a Parent or a Subsidiary holds a
substantial ownership interest, directly or indirectly, and with respect to
which the Company may offer or sell securities pursuant to the Plan in reliance
upon either Rule 701 under the Securities Act of 1933 or, if the Company is
required to file reports pursuant to Section 13 or 15(d) of the Exchange Act,
registration on a Form S-8 Registration Statement under the Securities Act of
1933.

(ii) “Restricted Stock” means any Share issued with such risks of forfeiture and
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(jj) “Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.

(kk) “Restricted Stock Unit” means a right to receive Shares, including
Restricted Stock, cash measured based upon the value of Shares, or a combination
thereof, at the end of a specified deferral period.

(ll) “Restricted Stock Unit Award” means an Award of Restricted Stock Units
granted to a Participant under Section 6(e) hereof.

 

5



--------------------------------------------------------------------------------

(mm) “Restriction Period” means the period of time specified by the Committee
that Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.

(nn) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

(oo) “Shareholder Approval Date” means the date on which this Plan is approved
by shareholders of the Company eligible to vote in the election of directors, by
a vote sufficient to meet the requirements of Section 422 of the Code, Rule
16b-3 under the Exchange Act and applicable requirements under the rules of the
Listing Market.

(pp) “Shares” means the shares of common stock of the Company, par value $0.001
per share, and such other securities as may be substituted (or resubstituted)
for Shares pursuant to Section 10(c) hereof.

(qq) “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.

(rr) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

(ss) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company (i) acquired by the
Company or any Related Entity, (ii) which becomes a Related Entity after the
date hereof, or (iii) with which the Company or any Related Entity combines.

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee
except to the extent (and subject to the limitations imposed by Section 3(b)
hereof) the Board elects to administer the Plan, in which case the Plan shall be
administered by only those members of the Board who are Independent members of
the Board, in which case references herein to the “Committee” shall be deemed to
include references to the Independent members of the Board. The Committee shall
have full and final authority, subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards, prescribe Award Agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award Agreements and correct
defects, supply omissions or reconcile inconsistencies therein, and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan. In exercising any discretion
granted to the Committee under the Plan or pursuant to any Award, the Committee
shall not be

 

6



--------------------------------------------------------------------------------

required to follow past practices, act in a manner consistent with past
practices, or treat any Eligible Person or Participant in a manner consistent
with the treatment of any other Eligible Persons or Participants. Decisions of
the Committee shall be final, conclusive and binding on all persons or entities,
including the Company, any Related Entity or any Participant or Beneficiary, or
any transferee under Section 10(b) hereof or any other person claiming rights
from or through any of the foregoing persons or entities.

(b) Manner of Exercise of Committee Authority. The Committee, and not the Board,
shall exercise sole and exclusive discretion (i) on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act and (ii) with respect to
any Award to an Independent Director. The express grant of any specific power to
the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee. The Committee may
delegate to members of the Board, or officers or managers of the Company or any
Related Entity, or committees thereof, the authority, subject to such terms and
limitations as the Committee shall determine, to perform such functions,
including administrative functions as the Committee may determine to the extent
that such delegation will not result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company. The Committee may appoint agents to
assist it in administering the Plan. Any such delegations shall be set forth in
a written instrument that specifies the persons authorized to act thereunder and
the terms and limitations of such authority, which writing shall be delivered to
the Company’s Chief Financial Officer, Principal Accounting Officer and General
Counsel before any authority may be exercised.

(c) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination

4. Shares Subject to Plan.

(a) Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be 1,397,510
plus the lesser of (i) 2% of the number of Shares outstanding as of the end of
each fiscal year of the Company or (ii) such lesser number of Shares as the
Committee may determine. Any Shares delivered under the Plan may consist, in
whole or in part, of authorized and unissued shares or treasury shares.

 

7



--------------------------------------------------------------------------------

(b) Application of Limitation to Grants of Awards.. No Award may be granted if
the number of Shares to be delivered in connection with such an Award exceeds
the number of Shares remaining available for delivery under the Plan, minus the
number of Shares that would be counted against the limit upon settlement of then
outstanding Awards. The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.

(c) Availability of Shares Not Delivered under Awards and Adjustments to Limits.

(i) If any Shares subject to an Award are forfeited, expire or otherwise
terminate without issuance of such Shares, or any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award the Shares to which those Awards were subject, shall, to
the extent of such forfeiture, expiration, termination, non-issuance or cash
settlement, again be available for delivery with respect to Awards under the
Plan.

(ii) The full number of Shares subject to an Option granted under the Plan shall
count against the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan, even if the exercise price of the Option is
satisfied through net-settlement or by delivering Shares to the Company (by
either actual delivery or attestation). Upon exercise of Stock Appreciation
Rights granted under the Plan that are settled in Shares, the full number of
Stock Appreciation Rights (rather than the net number of Shares actually
delivered upon exercise) shall count against the maximum number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.

(iii) Shares withheld from an Award granted under the Plan to satisfy tax
withholding requirements shall not count against the maximum number of Shares
remaining available for issuance pursuant to Awards granted under the Plan, and
Shares delivered by a participant to satisfy tax withholding requirements shall
be added back to the Plan’s Share pool.

(iv) Substitute Awards shall not reduce the Shares authorized for delivery under
the Plan or authorized for delivery to a Participant in any period.
Additionally, in the event that an entity acquired by the Company or any Related
Entity or with which the Company or any Related Entity combines has shares
available under a pre-existing plan approved by its shareholders and not adopted
in contemplation of such acquisition or combination, the shares available for
delivery pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for delivery under the Plan if and to the
extent that the use of such Shares would not require approval of the Company’s
shareholders under the rules of the Listing Market. Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not Employees or Directors prior
to such acquisition or combination.

 

8



--------------------------------------------------------------------------------

(v) Any Share that again becomes available for delivery pursuant to this
Section 4(c) shall be added back as one (1) Share.

(vi) Notwithstanding anything in this Section 4(c) to the contrary but subject
to adjustment as provided in Section 10(c) hereof, the maximum aggregate number
of Shares that may be delivered under the Plan as a result of the exercise of
the Incentive Stock Options shall be 1,397,510 Shares. In no event shall any
Incentive Stock Options be granted under the Plan after the tenth anniversary of
the date on which the Board adopts the Plan.

(vii) Notwithstanding anything in this Section 4 to the contrary, but subject to
adjustment as provided in Section 10(c) hereof, in any fiscal year of the
Company during any part of which the Plan is in effect, no Participant who is a
Director but is not also an Employee or Consultant may receive remuneration
(including, without limitation, Awards granted hereunder which are to be deemed
to have a value equal to the “fair value” as of the date of grant as determined
in accordance with FASB ASC Topic 718 or any other applicable accounting
guidance) in excess of $350,000 in the aggregate; provided, however, the
aggregate remuneration paid or provided to any new Outside Director for the
first fiscal year of the Company in which he or she becomes an Outside Director
shall not exceed $500,000.

5. Eligibility. Awards may be granted under the Plan only to Eligible Persons.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e) hereof),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of the Participant’s Continuous Service
and terms permitting a Participant to make elections relating to his or her
Award. Except in cases in which the Committee is authorized to require other
forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of Delaware law, no
consideration other than services may be required for the grant (as opposed to
the exercise) of any Award.

(b) Options. The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:

(i) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option and shall not,
in any event, be less than the par value of a Share on the date of grant of the
Option. If an Employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and an Incentive Stock Option is
granted to such Employee, the exercise price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no

 

9



--------------------------------------------------------------------------------

less than 110% of the Fair Market Value of a Share on the date such Incentive
Stock Option is granted. Other than pursuant to Section 10(c)(i) and (ii) of
this Plan, the Committee shall not be permitted to (A) lower the exercise price
per Share of an Option after it is granted, (B) cancel an Option when the
exercise price per Share exceeds the Fair Market Value of the underlying Shares
in exchange for cash or another Award (other than in connection with Substitute
Awards), (C) cancel an outstanding Option in exchange for an Option with an
exercise price that is less than the exercise price of the original Options or
(D) take any other action with respect to an Option that may be treated as a
repricing pursuant to the applicable rules of the Listing Market, without
approval of the Company’s stockholders.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the method by which notice of exercise is to be
given and the form of exercise notice to be used, the time or times at which
Options shall cease to be or become exercisable following termination of
Continuous Service or upon other conditions, the methods by which the exercise
price may be paid or deemed to be paid (including in the discretion of the
Committee a cashless exercise procedure), the form of such payment, including,
without limitation, cash, Shares (including without limitation the withholding
of Shares otherwise deliverable pursuant to the Award), other Awards or awards
granted under other plans of the Company or a Related Entity, or other property
(including notes or other contractual obligations of Participants to make
payment on a deferred basis provided that such deferred payments are not in
violation of Section 13(k) of the Exchange Act, or any rule or regulation
adopted thereunder or any other applicable law), and the methods by or forms in
which Shares will be delivered or deemed to be delivered to Participants.

(iii) Form of Settlement. The Committee may, in its sole discretion, provide
that the Shares to be issued upon exercise of an Option shall be in the form of
Restricted Stock or other similar securities.

(iv) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification. Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:

(A) the Option shall not be exercisable for more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company (or any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be (to the extent required by the Code
at the time of the grant) for no more than five years from the date of grant;

 

10



--------------------------------------------------------------------------------

(B) the aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) that become
exercisable for the first time by the Participant during any calendar year shall
not (to the extent required by the Code at the time of the grant) exceed
$100,000; and

(C) if Shares acquired by exercise of an Incentive Stock Option are disposed of
within two years following the date the Incentive Stock Option is granted or one
year following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Committee may reasonably require.

(c) Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to any Eligible Person in conjunction with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option (a
“Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation Right”), in each case upon such terms and
conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee. The
grant price of a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, in the case of a Freestanding
Stock Appreciation Right, or less than the associated Option exercise price, in
the case of a Tandem Stock Appreciation Right. Other than pursuant to
Section 10(c)(i) and (ii) of the Plan, the Committee shall not be permitted to
(A) lower the grant price per Share of a Stock Appreciation Right after it is
granted, (B) cancel a Stock Appreciation Right when the grant price per Share
exceeds the Fair Market Value of the underlying Shares in exchange for another
Award (other than in connection with Substitute Awards), (C) cancel an
outstanding Stock Appreciation Right in exchange for a Stock Appreciation Right
with a grant price that is less than the grant price of the original Stock
Appreciation Right, or (D) take any other action with respect to a Stock
Appreciation Right that may be treated as a repricing pursuant to the applicable
rules of the Listing Market, without shareholder approval.

(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.

 

11



--------------------------------------------------------------------------------

(iii) Tandem Stock Appreciation Rights. Any Tandem Stock Appreciation Right may
be granted at the same time as the related Option is granted or, for Options
that are not Incentive Stock Options, at any time thereafter before exercise or
expiration of such Option. Any Tandem Stock Appreciation Right related to an
Option may be exercised only when the related Option would be exercisable and
the Fair Market Value of the Shares subject to the related Option exceeds the
exercise price at which Shares can be acquired pursuant to the Option. In
addition, if a Tandem Stock Appreciation Right exists with respect to less than
the full number of Shares covered by a related Option, then an exercise or
termination of such Option shall not reduce the number of Shares to which the
Tandem Stock Appreciation Right applies until the number of Shares then
exercisable under such Option equals the number of Shares to which the Tandem
Stock Appreciation Right applies. Any Option related to a Tandem Stock
Appreciation Right shall no longer be exercisable to the extent the Tandem Stock
Appreciation Right has been exercised, and any Tandem Stock Appreciation Right
shall no longer be exercisable to the extent the related Option has been
exercised.

(d) Restricted Stock Awards. The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan during
the Restriction Period. The terms of any Restricted Stock Award granted under
the Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter. Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a stockholder, including the right to vote the Restricted Stock and the right
to receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee). During the period that the Restricted
Stock Award is subject to a risk of forfeiture, subject to Section 10(b) below
and except as otherwise provided in the Award Agreement, the Restricted Stock
may not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant or Beneficiary.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that, subject to the
limitations set forth in Section 6(j) hereof, the Committee may provide, by
resolution or other action or in any Award Agreement, or may determine in any
individual case, that forfeiture conditions relating to Restricted Stock Awards
shall be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Stock.

 

12



--------------------------------------------------------------------------------

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv) Dividends and Splits. As a condition to the grant of a Restricted Stock
Award, the Committee shall require that any cash dividends paid on a Share of
Restricted Stock be delayed (with or without interest at such rate, if any, as
the Committee shall determine) and remain subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
cash dividend is payable, in a manner that does not violate the requirements of
Section 409A of the Code or other applicable law. In addition, the Committee
shall require that Shares distributed in connection with a stock split or stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions on transfer and a risk of forfeiture and any other lawful
restrictions to the same extent as the Restricted Stock with respect to which
such Shares or other property have been distributed.

(e) Restricted Stock Unit Award. The Committee is authorized to grant Restricted
Stock Unit Awards to any Eligible Person on the following terms and conditions:

(i) Award and Restrictions. Satisfaction of a Restricted Stock Unit Award shall
occur upon expiration of the deferral period specified for such Restricted Stock
Unit Award by the Committee (or, if permitted by the Committee, as elected by
the Participant in a manner that does not violate the requirements of
Section 409A of the Code). In addition, a Restricted Stock Unit Award shall be
subject to such restrictions (which may include a risk of forfeiture) as the
Committee may impose, if any, which restrictions may lapse at the expiration of
the deferral period or at earlier specified times (including based on
achievement of performance goals and/or future service requirements), separately
or in combination, in installments or otherwise, as the Committee may determine.
A Restricted Stock Unit Award may be satisfied by delivery of Shares, cash equal
to the Fair Market Value of the specified number of Shares covered by the
Restricted Stock Units, or a combination thereof, as determined by the Committee
at the date of grant or thereafter. Prior to satisfaction of a Restricted Stock
Unit Award, a Restricted Stock Unit Award carries no voting or dividend or other
rights associated with Share ownership. Prior to satisfaction of a Restricted
Stock Unit Award, except as otherwise provided in an Award Agreement and as
permitted under Section 409A of the Code, a Restricted Stock Unit Award may not
be sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Participant or any Beneficiary.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Stock Unit Award), the
Participant’s Restricted Stock Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that, subject to the limitations set forth in
Section 6(j)(ii) hereof, the Committee may provide, by resolution or other
action or in any Award Agreement, or may determine in any individual case, that
forfeiture conditions relating to a Restricted Stock Unit Award shall be waived
in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of any Restricted Stock Unit Award.

 

13



--------------------------------------------------------------------------------

(iii) Dividend Equivalents. As a condition to the grant of a Restricted Stock
Unit, the Committee shall require that any cash dividends paid on a Share
attributable to such Restricted Stock Unit be delayed (with or without interest
at such rate, if any, as the Committee shall determine) and remain subject to
restrictions on transfer and a risk of forfeiture to the same extent as the
Restricted Stock Unit with respect to which such cash dividend is payable, in a
manner that does not violate the requirements of Section 409A of the Code or
other applicable law. In addition, the Committee shall require that Shares
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions on transfer
and a risk of forfeiture to the same extent as the Restricted Stock Unit with
respect to which such Shares or other property have been distributed.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Shares to any Eligible Persons as a bonus, or to grant Shares or other
Awards in lieu of obligations to pay cash or deliver other property under the
Plan or under other plans or compensatory arrangements, provided that, in the
case of Eligible Persons subject to Section 16 of the Exchange Act, the amount
of such grants remains within the discretion of the Committee to the extent
necessary to ensure that acquisitions of Shares or other Awards are exempt from
liability under Section 16(b) of the Exchange Act. Shares or Awards granted
hereunder shall be subject to such other terms as shall be determined by the
Committee.

(g) Dividend Equivalents. Subject to the requirements of applicable law, the
Committee is authorized to grant Dividend Equivalents to any Eligible Person
entitling the Eligible Person to receive cash, Shares, other Awards, or other
property equal in value to the dividends paid with respect to a specified number
of Shares, or other periodic payments. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award other than Options and
SARs. Subject to the requirements of applicable law, the Committee may provide
that Dividend Equivalents shall be paid or distributed when accrued or at some
later date, or whether such Dividend Equivalents shall be deemed to have been
reinvested in additional Shares, Awards, or other investment vehicles, and
subject to such lawful restrictions on transferability and risks of forfeiture,
as the Committee may specify; provided, that in no event shall such Dividend
Equivalents be paid out to Participants prior to vesting of the corresponding
Shares underlying the Award. Any such determination by the Committee shall be
made at the grant date of the applicable Award. Notwithstanding the foregoing,
Dividend Equivalents credited in connection with an Award that vests based on
the achievement of performance goals shall be subject to restrictions on
transfer and risk of forfeiture to the same extent as the Award with respect to
which such Dividend Equivalents have been credited.

 

14



--------------------------------------------------------------------------------

(h) Performance Awards. The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares, or other Awards, on terms and
conditions established by the Committee, subject to the provisions of Section 8
if and to the extent that the Committee shall, in its sole discretion, determine
that an Award shall be subject to those provisions. The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award. Except as provided in Section 9 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 8(b), or in the case of an Award
that the Committee determines shall not be subject to Section 8 hereof, any
other criteria that the Committee, in its sole discretion, shall determine
should be used for that purpose. The amount of the Award to be distributed shall
be conclusively determined by the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis in
a manner that does not violate the requirements of Section 409A of the Code.

(i) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan. Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. Except as otherwise provided in the last sentence of Section 6(h)
hereof, the Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(i) shall be purchased for such consideration, (including
without limitation loans from the Company or a Related Entity provided that such
loans are not in violation of Section 13(k) of the Exchange Act or any rule or
regulation adopted thereunder or any other applicable law) paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall determine.

(j) Certain Vesting Requirements and Limitations on Waiver of Forfeiture
Restrictions. Except for certain limited situations (including death,
disability, retirement, a Change in Control referred to in Section 9, grants to
new hires to replace forfeited compensation, grants representing payment of
earned Performance Awards or other incentive compensation, Substitute Awards or
grants to Directors), (i) Restricted Stock Awards, Restricted Stock Unit Awards
and Other Stock-Based Awards shall vest over a period of not less than one year,
and (ii) the Committee shall not waive the one (1) year vesting requirement set
forth in subsection (i) hereof. The limitations set forth in this Section 6(j)
shall not apply with respect to up to 139,751 Shares (subject to adjustment as
provided in Section 10(c) hereof) with respect to which Awards have been made by
Independent Directors.

 

15



--------------------------------------------------------------------------------

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity. Such additional, tandem, and substitute or exchange Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award or award, the Committee shall require the surrender of such other
Award or award in consideration for the grant of the new Award. In addition,
Awards may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the Company or any Related Entity, in which
the value of Shares subject to the Award is equivalent in value to the cash
compensation (for example, Restricted Stock or Restricted Stock Units), or in
which the exercise price, grant price or purchase price of the Award in the
nature of a right that may be exercised is equal to the Fair Market Value of the
underlying Shares minus the value of the cash compensation surrendered (for
example, Options or Stock Appreciation Right granted with an exercise price or
grant price “discounted” by the amount of the cash compensation surrendered),
provided that any such determination to grant an Award in lieu of cash
compensation must be made in a manner intended to be exempt from or comply with
Section 409A of the Code.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years (or in the case
of an Incentive Stock Option such shorter term as may be required under
Section 422 of the Code); provided, however, that in the event that on the last
day of the term of an Option or a Stock Appreciation Right, other than an
Incentive Stock Option, (i) the exercise of the Option or Stock Appreciation
Right is prohibited by applicable law, or (ii) Shares may not be purchased, or
sold by certain employees or directors of the Company due to the “black-out
period” of a Company policy or a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company, the term of the Option or Stock
Appreciation Right may be extended by the Committee for a period of up to thirty
(30) days following the end of the legal prohibition, black-out period or
lock-up agreement, provided that such extension of the term of the Option or
Stock Appreciation Right would not cause the Option or Stock Appreciation Right
to violate the requirements of Section 409A of the Code.

(c) Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, provided that any determination to pay in installments or on a deferred
basis shall be made by the Committee at the date of grant. Any installment or
deferral provided for in the preceding sentence shall, however, subject to the
terms of the Plan, be subject to the Company’s compliance with the provisions of
the Sarbanes-Oxley Act of 2002, as amended, the rules and regulations adopted by
the Securities and Exchange Commission thereunder, all applicable rules of the
Listing Market and any other applicable law, and in a manner intended to be
exempt from or otherwise satisfy the requirements of Section 409A of the Code.
Subject to Section 7(e) of this Plan, the settlement of any Award may be
accelerated, and cash paid in lieu of Shares in connection with such settlement,
in the sole discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Change in

 

16



--------------------------------------------------------------------------------

Control). Any such settlement shall be at a value determined by the Committee in
its sole discretion, which, without limitation, may in the case of an Option or
Stock Appreciation Right be limited to the amount if any by which the Fair
Market Value of a Share on the settlement date exceeds the exercise or grant
price. Installment or deferred payments may be required by the Committee
(subject to Section 7(e) of this Plan, including the consent provisions thereof
in the case of any deferral of an outstanding Award not provided for in the
original Award Agreement) or permitted at the election of the Participant on
terms and conditions established by the Committee. The acceleration of the
settlement of any Award, and the payment of any Award in installments or on an
deferred basis, all shall be done in a manner that is intended to be exempt from
or otherwise satisfy the requirements of Section 409A of the Code. The Committee
may, without limitation, make provision for the payment or crediting of a
reasonable interest rate on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Shares.

(d) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16 of the
Exchange Act pursuant to an applicable exemption (except for transactions
acknowledged in writing to be non-exempt by such Participant). Accordingly, if
any provision of this Plan or any Award Agreement does not comply with the
requirements of Rule 16b-3 then applicable to any such transaction, such
provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under Section 16(b) of the Exchange Act. 

(e) Code Section 409A.

(i) The Award Agreement for any Award that the Committee reasonably determines
to constitute a “nonqualified deferred compensation plan” under Section 409A of
the Code (a “Section 409A Plan”), and the provisions of the Section 409A Plan
applicable to that Award, shall be construed in a manner consistent with the
applicable requirements of Section 409A of the Code, and the Committee, in its
sole discretion and without the consent of any Participant, may amend any Award
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code.

(ii) If any Award constitutes a Section 409A Plan, then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:

(A)Payments under the Section 409A Plan may be made only upon (u) the
Participant’s “separation from service”, (v) the date the Participant becomes
“disabled”, (w) the Participant’s death, (x) a “specified time (or pursuant to a
fixed schedule)” specified in the Award Agreement at the date of the deferral of
such compensation, (y) a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets” of the
Company, or (z) the occurrence of an “unforeseeble emergency”;

 

17



--------------------------------------------------------------------------------

(B)The time or schedule for any payment of the deferred compensation may not be
accelerated, except to the extent provided in applicable Treasury Regulations or
other applicable guidance issued by the Internal Revenue Service;

(C) Any elections with respect to the deferral of such compensation or the time
and form of distribution of such deferred compensation shall comply with the
requirements of Section 409A(a)(4) of the Code; and

(D) In the case of any Participant who is “specified employee”, a distribution
on account of a “separation from service” may not be made before the date which
is six months after the date of the Participant’s “separation from service” (or,
if earlier, the date of the Participant’s death).

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.

(iii) Notwithstanding the foregoing, or any provision of this Plan or any Award
Agreement, the Company does not make any representation to any Participant or
Beneficiary that any Awards made pursuant to this Plan are exempt from, or
satisfy, the requirements of, Section 409A of the Code, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A of the Code.

8. Reserved.

9. Change in Control.

(a) Effect of “Change in Control.” Upon the occurrence of a “Change in Control,”
as defined in Section 9(b), any restrictions, deferral of settlement, and
forfeiture conditions applicable to an Award shall not lapse, and any
performance goals and conditions applicable to an Award shall not be deemed to
have been met, as of the time of the Change in Control, unless either (i) the
Company is the surviving entity in the Change in Control and the Award does not
continue to be outstanding after the Change in Control on substantially the same
terms and conditions as were applicable immediately prior to the Change in
Control, or (ii) the successor company does not assume or substitute for the
applicable Award, as determined in accordance with Section 10(c)(ii) hereof.
Upon the occurrence of a “Change in Control,” as defined in Section 9(b), if
either (i) the Company is the surviving entity in the Change in Control and the
Award does not continue to be outstanding after the Change in Control on
substantially the same terms and conditions as were applicable immediately prior
to the Change in Control, or (ii) the successor company does not assume or
substitute for the applicable Award, as determined in accordance with
Section 10(c)(ii) hereof, the applicable Award Agreement may provide that any
restrictions, deferral of settlement, and forfeiture conditions applicable to an
Award shall

 

18



--------------------------------------------------------------------------------

lapse, and any performance goals and conditions applicable to an Award shall be
deemed to have been met, as of the time of the Change in Control. If the Award
continues to be outstanding after the Change in Control on substantially the
same terms and conditions as were applicable immediately prior to the Change in
Control, or the successor company assumes or substitutes for the applicable
Award, as determined in accordance with Section 10(c)(ii) hereof, the applicable
Award Agreement may provide that with respect to each Award held by such
Participant at the time of the Change in Control, in the event a Participant’s
Continuous Service is terminated without Cause by the Company or any Related
Entity or by such successor company or by the Participant for Good Reason within
twenty-four (24) months following such Change in Control, any restrictions,
deferral of settlement, and forfeiture conditions applicable to each such Award
shall lapse, and any performance goals and conditions applicable to each such
Award shall be deemed to have been met, as of the date on which the
Participant’s Continuous Service is terminated.

(b) Definition of “Change in Control”. Unless otherwise specified in any
employment, consulting, severance agreement or plan covering the Participant, or
other agreement for the performance of services between the Participant and the
Company or any Related Entity, or in an Award Agreement, a “Change in Control”
shall mean the occurrence of any of the following:

(i) during any period of 24 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be deemed to be an Incumbent Director, but excluding,
for purposes of this proviso, any such individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest with respect
to election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person; or

(ii) the consummation of a reorganization, merger, statutory share exchange,
consolidation or similar form of corporate transaction involving (x) the Company
or (y) any of its Subsidiaries (but in the case of this clause (y) only if
Company Voting Securities (as defined below) are issued or issuable) or the sale
or other disposition of all or substantially all the assets of the Company to an
entity that is not an Affiliate (each of the foregoing events being hereinafter
referred to as a “Reorganization”), in each case, unless, immediately following
such Reorganization, all or substantially all the Persons who were the
Beneficial Owners of the securities eligible to vote for the election of the
Board (“Company Voting Securities”) outstanding immediately prior to the
consummation of such Reorganization continue to beneficially own, directly or
indirectly, as a result of beneficially owning such Company Voting Securities,
more than 50% of the combined voting power of the then outstanding voting
securities of the corporation or other entity resulting from such Reorganization
in substantially the same proportions as their ownership, immediately prior to
the consummation of such Reorganization, of the outstanding Company Voting
Securities; or

(iii) any Person or “group” (as used in Section 13(d) of the Exchange Act)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company
Voting Securities; provided, however, that for purposes of this subparagraph
(iii), any acquisition pursuant to a Reorganization that does not constitute a
Change in Control for purposes of subparagraph (ii) above shall not be a Change
in Control.

 

19



--------------------------------------------------------------------------------

10. General Provisions.

(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to the Listing Market, or compliance with any other
obligation of the Company, as the Committee, may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more Beneficiaries or other transferees
during the lifetime of the Participant, and may be exercised by such transferees
in accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon), are by gift or pursuant to a domestic relations order, and are
to a “Permitted Assignee” that is a permissible transferee under the applicable
rules of the Securities and Exchange Commission for registration of securities
on a Form S-8 registration statement. For this purpose, a Permitted Assignee
shall mean (i) the Participant’s spouse, children or grandchildren (including
any adopted and step children or grandchildren), parents, grandparents or
siblings, (ii) a trust for the benefit of one or more of the Participant or the
persons referred to in clause (i), (iii) a partnership, limited liability
company or corporation in which the Participant or the persons referred to in
clauses (i) and (ii) are the only partners, members or shareholders, or (iv) a
foundation in which any person or entity designated in clauses (i), (ii) or
(iii) above control the management of assets. A Beneficiary, transferee, or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

 

20



--------------------------------------------------------------------------------

(c) Adjustments.

(i) Adjustments to Awards. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer, then the
Committee shall, in such manner as it may deem appropriate and equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 4 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price, grant
price or purchase price relating to any Award and/or make provision for payment
of cash or other property in respect of any outstanding Award, and (E) any other
aspect of any Award that the Committee determines to be appropriate in order to
prevent the reduction or enlargement of benefits under any Award.

(ii) Adjustments in Case of Certain Transactions. In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control (and subject to the provisions of
Section 9 of this Plan relating to the vesting of Awards in the event of any
Change in Control), any outstanding Awards may be dealt with in accordance with
any of the following approaches, without the requirement of obtaining any
consent or agreement of a Participant as such, as determined by the agreement
effectuating the transaction or, if and to the extent not so determined, as
determined by the Committee: (A) the continuation of the outstanding Awards by
the Company, if the Company is a surviving entity, (B) the assumption or
substitution for, as those terms are defined below, the outstanding Awards by
the surviving entity or its parent or subsidiary, (C) full exercisability or
vesting and accelerated expiration of the outstanding Awards, or (D) settlement
of the value of the outstanding Awards in cash or cash equivalents or other
property followed by cancellation of such Awards (which value, in the case of
Options or Stock Appreciation Rights, shall be measured by the amount, if any,
by which the Fair Market Value of a Share exceeds the exercise or grant price of
the Option or Stock Appreciation Right as of the effective date of the
transaction). For the purposes of this Plan, an Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Performance Award or
Other Stock-Based Award shall be considered assumed or substituted for if
following the applicable transaction the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Performance Award or Other
Stock-Based Award immediately prior to the applicable transaction, on
substantially the same vesting and other terms and conditions as were applicable
to the Award immediately prior to the applicable transaction, the consideration
(whether stock, cash or other securities or property) received in the applicable
transaction by holders of Shares for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
applicable transaction is not solely common stock of the successor company or
its parent or subsidiary, the Committee may, with the consent of the successor
company or its parent or subsidiary, provide that the consideration to be
received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award,

 

21



--------------------------------------------------------------------------------

Restricted Stock Unit Award, Performance Award or Other Stock-Based Award, for
each Share subject thereto, will be solely common stock of the successor company
or its parent or subsidiary substantially equal in fair market value to the per
share consideration received by holders of Shares in the applicable transaction.
The determination of such substantial equality of value of consideration shall
be made by the Committee in its sole discretion and its determination shall be
conclusive and binding. The Committee shall give written notice of any proposed
transaction referred to in this Section 10(c)(ii) a reasonable period of time
prior to the closing date for such transaction (which notice may be given either
before or after the approval of such transaction), in order that Participants
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise any Awards that are then exercisable
(including any Awards that may become exercisable upon the closing date of such
transaction). A Participant may condition his or her exercise of any Awards upon
the consummation of the transaction.

(iii) Other Adjustments. The Committee (and the Board if and only to the extent
such authority is not required to be exercised by the Committee to comply with
Section 162(m) of the Code) is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Awards subject to
satisfaction of performance goals, or performance goals and conditions relating
thereto) in recognition of unusual or nonrecurring events (including, without
limitation, acquisitions and dispositions of businesses and assets) affecting
the Company, any Related Entity or any business unit, or the financial
statements of the Company or any Related Entity, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any Related Entity or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant.

(d) Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

(e) Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee. The
amount of withholding tax paid with respect to an Award by the withholding of
Shares otherwise deliverable pursuant to the Award or by delivering Shares
already owned shall not exceed the maximum statutory withholding required with
respect to that Award (or such other limit as the Committee shall impose,
including without limitation, any limit imposed to avoid or limit any financial
accounting expense relating to the Award).

 

22



--------------------------------------------------------------------------------

(f) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3) or the rules of
the Listing Market, and the Board may otherwise, in its discretion, determine to
submit other such changes to the Plan to shareholders for approval; provided
that, except as otherwise permitted by the Plan or Award Agreement, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under the terms of any
previously granted and outstanding Award. The Committee may waive any conditions
or rights under, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted and any Award Agreement relating thereto, except as
otherwise provided in the Plan; provided that, except as otherwise permitted by
the Plan or Award Agreement, without the consent of an affected Participant, no
such Committee or the Board action may materially and adversely affect the
rights of such Participant under terms of such Award.

(g) Clawback of Benefits.

(i) The Company may (A) cause the cancellation of any Award, (B) require
reimbursement of any Award by a Participant or Beneficiary, and (C) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with any Company policies that currently exist
or that may from time to time be adopted or modified in the future by the
Company and/or applicable law (each, a “Clawback Policy”). In addition, a
Participant may be required to repay to the Company certain previously paid
compensation, whether provided under this Plan or an Award Agreement or
otherwise, in accordance with any Clawback Policy. By accepting an Award, a
Participant is also agreeing to be bound by any existing or future Clawback
Policy adopted by the Company, or any amendments that may from time to time be
made to the Clawback Policy in the future by the Company in its discretion
(including without limitation any Clawback Policy adopted or amended to comply
with applicable laws or stock exchange requirements) and is further agreeing
that all of the Participant’s Award Agreements may be unilaterally amended by
the Company, without the Participant’s consent, to the extent that the Company
in its discretion determines to be necessary or appropriate to comply with any
Clawback Policy.

(ii) If the Participant, without the consent of the Company, while employed by
or providing services to the Company or any Related Entity or after termination
of such employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Related Entity,
as determined by the Committee in its sole discretion, then (i) any outstanding,
vested or unvested, earned or unearned portion of the Award may, at the
Committee’s discretion, be canceled and (ii) the Committee, in its discretion,
may require the Participant or other person to whom any payment has been made or
Shares or other property have been transferred in connection with the Award to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the exercise of any Option or Stock
Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of any other Award during the time period specified in the
Award Agreement or otherwise specified by the Committee

 

23



--------------------------------------------------------------------------------

(h) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person’s or Participant’s Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Company or any Related Entity including, without limitation, any right to
receive dividends or distributions, any right to vote or act by written consent,
any right to attend meetings of shareholders or any right to receive any
information concerning the Company’s or any Related Entity’s business, financial
condition, results of operation or prospects, unless and until such time as the
Participant is duly issued Shares on the stock books of the Company or any
Related Entity in accordance with the terms of an Award. None of the Company,
its officers or its directors shall have any fiduciary obligation to the
Participant with respect to any Awards unless and until the Participant is duly
issued Shares pursuant to the Award on the stock books of the Company in
accordance with the terms of an Award. Neither the Company, nor any Related
Entity, nor any of their respective officers, directors, representatives or
agents is granting any rights under the Plan to the Participant whatsoever, oral
or written, express or implied, other than those rights expressly set forth in
this Plan or the Award Agreement.

(i) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company or Related Entity that issues the Award;
provided that the Committee may authorize the creation of trusts and deposit
therein cash, Shares, other Awards or other property, or make other arrangements
to meet the obligations of the Company or Related Entity under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

(j) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.

 

24



--------------------------------------------------------------------------------

(k) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(l) Governing Law. Except as otherwise provided in any Award Agreement, the
validity, construction and effect of the Plan, any rules and regulations under
the Plan, and any Award Agreement shall be determined in accordance with the
laws of the State of Delaware without giving effect to principles of conflict of
laws, and applicable federal law.

(m) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan.

(n) Plan Effective Date and Shareholder Approval; Termination of Plan. The Plan
shall become effective on the Effective Date, subject to subsequent approval,
within 12 months of its adoption by the Board, by shareholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Section 422, Rule 16b-3 under the Exchange Act (if
applicable), applicable requirements under the rules of any stock exchange or
automated quotation system on which the Shares may be listed or quoted, and
other laws, regulations, and obligations of the Company applicable to the Plan.
Awards may be granted subject to shareholder approval, but may not be exercised
or otherwise settled in the event the shareholder approval is not obtained. The
Plan shall terminate at the earliest of (a) such time as no Shares remain
available for issuance under the Plan, (b) termination of this Plan by the
Board, or (c) the tenth anniversary of the last Shareholder Approval Date.
Awards outstanding upon expiration of the Plan shall remain in effect until they
have been exercised or terminated, or have expired.

(n) Construction and Interpretation. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender. Headings of Articles and Sections hereof are inserted for convenience
and reference and constitute no part of the Plan.

(o) Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

25